Citation Nr: 9933084	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hearing loss.  This matter also comes before 
the Board from a March 1999 rating decision in which the RO 
denied service connection for tinnitus.  The Board notes that 
the record reflects that in his substantive appeal (VA Form 
9) dated in March 1997 the veteran requested a hearing before 
a Member of the Board, but then subsequently withdrew this 
request at the RO hearing held in June 1997.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was not accompanied by competent medical evidence to 
support the claim.

2.  The claim for service connection for bilateral hearing 
loss is not plausible.

3.  There is no evidence showing that the veteran currently 
has tinnitus.

4.  The claim for service connection for tinnitus is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  On pre-induction 
examination in July 1965 and on induction examination in July 
1967, no hearing loss was reported or noted.  In July 1967 it 
was noted that the veteran had acoustic trauma 40 days prior 
and had tinnitus.  He was provided with ear plugs.  His 
separation examination in March 1969 showed audiometry 
readings in both ears, in decibels, at 500, 1000, 2000, and 
4000 Hertz as follows: 5, 0, 0, and 5.  No hearing loss was 
reported or noted.  

On VA examination in December 1996 the veteran reported that 
he served in Vietnam from 1968 to 1969 with the mobile 
artillery, and noticed that he started to lose his hearing.  
He reported having constant ringing in the ear at that time.  
He claimed that he was checked in Vietnam and was told that 
he lost 15 percent of his hearing.  He reported that his 
hearing had gotten worse during the years to the point that 
he could not hear.  He was being seen by a private 
audiologist and received a hearing aid which helped him 
immensely.  It was noted that he had hearing loss and 
required hearing aides in both ears.  

The veteran also underwent a VA audiological evaluation in 
December 1996.  Audiological readings, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz were as follows:  20, 20, 
75, 90, and 90 for an average of 69 in the right ear, and 20, 
20, 70, 70, and 65 for an average of 56 in the left ear.  
Speech recognition scores using the Maryland CNC Test were 84 
percent in the right ear and 86 percent in the left ear.  It 
was noted that his hearing sensitivity was within normal 
limits in the lower frequencies up through 1000 Hertz 
bilaterally, with moderate to severe sensorineural impairment 
in the higher frequencies.  It was also noted that his word 
discrimination was slightly impaired bilaterally.

By rating action in January 1997, the RO denied service 
connection for hearing loss based on a finding that the 
evidence of record did not show audiometric findings which 
met the criteria for a grant of service connection for 
defective hearing while on active duty.  

In June 1997 the veteran testified at a personal hearing at 
the RO that he was attached to an artillery division during 
his service in Vietnam.  He indicated that he was their 
"mobile" and was very close to Howitzers when the 
ammunition was being fired, and in some cases right 
underneath the guns.  He indicated that loud noises and 
projectiles being fired caused the problems with his ears.  
He claimed he had no problems with his hearing prior to 
service, and that the first problems he had with his ears 
occurred during service.  He claimed he sought treatment for 
this in Vietnam and was given a hearing test, and the 
physician concluded that he had a 15 percent loss that would 
probably go away after he was away from the big guns.  He was 
returned back to the field and was there for about five more 
months until he was discharged from service.  He testified 
that right after he got out of service he had no ringing in 
the ears, however he had trouble understanding a lot of 
statements and sentences.  He also could not hear 
conversations in a crowd  He claimed that since his discharge 
from service he had not had any occupation that exposed him 
to loud noises on a daily basis.  He worked as a school bus 
driver and had also worked for a contractor in industrial 
sanitation.  He felt that the only exposure to loud noise 
that he experienced was in Vietnam.  In response to the 
hearing officers questions, the veteran testified that after 
he was discharged from service he had no ringing in the ears.  
He indicated that he first started to notice hearing loss 
right after he got home from service, and did not undergo any 
testing at that time because he was busy trying to find a 
job.  He was first tested in approximately 1985 when he 
received hearing aids, but prior to that he had no 
audiological testing.  

Received at the RO hearing in June 1997 was a private medical 
record from St. Francis Medical Center which showed that the 
veteran underwent audiological testing in August 1983.  
Results showed normal hearing through 1 kHz in both ears and 
then a moderate to severe sensorineural hearing loss in the 
left ear, and a severe to profound sensorineural hearing loss 
in the right ear, above 1000 Hertz.  It was noted that his 
hearing aids were working well.  An audiogram showed 
readings, in decibels, at 500, 1000, 2000, and 4000 Hertz as 
follows:  20, 15, 80, and 95 in the right ear, and 15, 15, 
70, and 80 in the left ear.  Another undated record appears 
to show audiometry readings, in decibels, at 500, 1000, 2000, 
and 4000 Hertz as follows:  15, 25, 65, and 60 in the right 
ear, and 25, 25, 65, and 65 in the left ear.  

In a statement dated in June 1997, the veteran's sister 
reported that his hearing was good before he served in 
Vietnam.  She claimed that after he came home from service in 
March 1969 there was a noticeable difference in his hearing 
and she had to talk loud and repeat what she was saying.  She 
claimed that his hearing was dead and did not get any better.  

In a statement dated in June 1997, [redacted], reported 
that she had known the veteran since 1954, and that she was 
friends with his sister and spent many hours with his family.  
She claimed that as a child and young man the veteran had no 
hearing impairment, but after his tour of duty in Vietnam he 
had an obvious problem communicating with people and being 
able to hear the television or radio.  She indicated that his 
inability to hear properly caused many problems both in his 
personal life and his employment situation.  She also 
indicated that his hearing impairment, which occurred while 
he was in Vietnam, was a major obstacle in his life and 
caused him much duress.

Received in June 1997 was a statement from [redacted], who 
reported that he had known the veteran since grade school, 
and indicated that the veteran never had a hearing problem 
until he returned from service.  

In the March 1999 Statement of Accredited Representation in 
Appealed Case, the veteran's representative claimed that the 
veteran should be awarded service connection for tinnitus 
based on clear and unmistakable error in the June 1997 rating 
decision because it did not address the issue of service 
connection for tinnitus. 

By rating action in March 1999 the RO found that the January 
1997 rating decision was clearly and unmistakably erroneous 
in not addressing the issue of service connection for 
tinnitus.  The RO then considered the veteran's claim, and 
denied service connection for tinnitus, essentially finding 
that although treatment for tinnitus was noted during 
service, there was no evidence showing a permanent residual 
or chronic disability therefrom.  

In the October 1999 informal hearing presentation, the 
veteran's representative requested that this matter be 
remanded for further development, claiming that the VA 
examiner in 1996 failed to address the issue of tinnitus.  
The representative also noted that the veteran's testimony in 
1997 that he did not suffer tinnitus anymore was used by the 
RO to deny his claim, without "seeking an independent 
medical opinion as to whether tinnitus may be intermittent or 
suppressed".  The representative also requested that the 
veteran's statement be considered as "against his own 
interest" and not have any force or affect in the decision.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110.  Regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war after December 31, 1946, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Due consideration shall be given to the places, types and 
circumstances of the veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus are not well grounded.  To sustain a well grounded 
claim, the veteran must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Bilateral hearing loss

The veteran has submitted evidence of a medical diagnosis of 
a current disability; hence he has satisfied the first 
requirement of Caluza.  For the purpose of applying the laws 
administered by VA, impaired hearing is considered a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
VA audiological examination in December 1996 showed the 
veteran's auditory thresholds in the right and left ears at 
2000, 3000, and 4000 Hertz were all above the 40 decibel 
requirement.  Based on the audiological data in the record, 
the veteran does have a disability due to impaired hearing 
under 38 C.F.R. § 3.385.  

While the evidence does show the presence of hearing loss, 
the veteran has not submitted any competent (medical) 
evidence showing a nexus between an in-service injury or 
disease and his current bilateral hearing loss.  Although 
there is evidence of noise exposure and acoustic trauma 
during service, there is no evidence linking this to his 
current hearing loss.  The nexus may also be established by 
showing that the disability manifested in service was 
chronic, by a continuity of symptoms, or with medical 
opinions.  As indicated above, there is no competent medical 
evidence showing that the veteran's bilateral hearing loss 
was chronic in service.  Although he has contended that he 
has had bilateral hearing loss since his period of service 
and has provided lay evidence to support his claim, he must 
still provide competent medical evidence to show that that 
the bilateral hearing loss is related to service.  While he 
has testified that his hearing loss is related to noise 
exposure in service, lay statements, such as the veteran's 
own assertions, are not competent evidence in this matter.  
As a layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also notes that there is no medical documentation 
showing that the veteran's bilateral hearing loss was 
manifest within one year of his leaving military service, and 
therefore the nexus requirement may not be satisfied under 
the law providing for presumptive service connection.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Absent competent medical evidence showing that the veteran's 
bilateral hearing loss is related to service, the claim is 
not well-grounded, and he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Caluza, supra.  
Thus, the instant claim is not well grounded as it lacks 
plausibility and must therefore be denied.  As the Board 
finds that the veteran's claim is not well grounded, the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

Tinnitus

The veteran has also claimed service connection for tinnitus.  
The threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, Caluza, supra.  Here, 
the veteran has not submitted any competent (medical) 
evidence that he has tinnitus, nor has he even provided lay 
evidence (his own testimony) that he has tinnitus.  On VA 
examination in December 1996 he reported that he served in 
Vietnam in the mobile artillery and had constant ringing in 
the ear at that time.  In June 1997 he testified that he did 
not have any ringing in his ears anymore.  Therefore, he has 
failed to satisfy the threshold Caluza requirement for a 
well-grounded claim of service connection.  Without evidence 
showing that the veteran currently has tinnitus, the claim of 
service connection for such disability is not well-grounded.  
Caluza, supra.

In the October 1999 informal hearing presentation, the 
veteran's representative requested that the veteran's 
testimony in 1997 that he did not have tinnitus be considered 
as "against his own interest" and not have any force or 
affect in the decision.  The Board notes that the relevant 
regulation provides that signed statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service, if against his or her own interest, 
are of no force and effect if other data do not establish the 
fact.  38 C.F.R. § 3.304(b)(3).  Because the veteran's 
statement was not signed or made in service, this regulation 
is not for application in this matter.  

The Board also notes that in the October 1999 informal 
hearing presentation, the veteran's representative requested 
that this matter be remanded for further development, 
claiming that the VA examiner in 1996 failed to address the 
issue of tinnitus.  The representative also noted that the 
veteran's testimony in June 1997 that he did not suffer 
tinnitus anymore was used by the RO to deny the veteran's 
claim, without "seeking an independent medical opinion as to 
whether tinnitus may be intermittent or suppressed".  The 
Board notes that in a recent decision the U.S. Court of 
Appeals for Veterans Claims (Court) held that absent the 
submission of a well-grounded claim, the VA cannot undertake 
to assist the veteran in developing facts pertinent to his 
claim, and any perceived or actual failure by the VA to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.  Morton v. West,  12 Vet. App. 477 
(1999).  Accordingly, because the veteran has not submitted a 
well-grounded claim for service connection for tinnitus, the 
Board cannot assist him in the development of his claim, 
which would include scheduling a VA examination for him.  


ORDER

In the absence of a well-grounded claim, service connection 
for bilateral hearing loss and for tinnitus is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

